In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 16-1379 V
                                     Filed: March 13, 2017
                                         UNPUBLISHED

****************************
AMY KOMAKI,                            *
                                       *
                   Petitioner,         *      Ruling on Entitlement; Concession;
v.                                     *      Prevnar 13 (Pneumococcal Conjugate)
                                       *      Vaccination; Adhesive Capsulitis;
SECRETARY OF HEALTH                    *      Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                    *
                                       *
                   Respondent.         *
                                       *
****************************
John Robert Howie, Jr., Howie Law, PC, for petitioner.
Douglas Ross, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

      On October 21, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (SIRVA) and adhesive capsulitis as a result of her November 20, 2015
Prevnar 13 (pneumococcal conjugate) vaccination. Petition at 1, ¶¶ 6, 15. The case
was assigned to the Special Processing Unit of the Office of Special Masters.

        On March 13, 2017, respondent filed his Rule 4(c) report in which he concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, respondent has “concluded that petitioner suffered a non-Table injury
of left-side adhesive capsulitis and that the preponderance of the medical evidence
indicates that the injury was causally related to the Prevnar vaccination she received on
November 20, 2015.” Id. at 4. Respondent further indicates that he “did not identify any

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
other causes for petitioner’s adhesive capsulitis, and based on the medical records
outlined above, petitioner met the statutory requirements by suffering the condition for
more than six months.” Id. Accordingly, respondent states that “based on the record as
it now stands, compensation is appropriate, as petitioner has satisfied all legal
prerequisites for compensation under the Act.” Id.

     In view of respondent’s concession and the evidence before me, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                 s/Nora Beth Dorsey
                                 Nora Beth Dorsey
                                 Chief Special Master




                                           2